Title: To James Madison from Horatio Gates Spafford, 9 August 1818
From: Spafford, Horatio Gates
To: Madison, James


Respected Friend
Spafford’s Settlement, Venango Co. Pa., 8 Mo. 9, 1818.
In these woods, constantly occupied in my new business, that of Farming, & forming a new Settlement on an extensive tract of wild land, I hold little intercourse with the literary world & Know little of what is going on. As my attention is most sedulously directed to Agricultural & Rural Economies, I could not long be unapprized of the publication of some extracts from a late Address of thine to the Albemarle Agricultural Society. I am so anxious to see the entire Address, that I take the liberty to solicit the favor of a copy. The short extract I have seen, is contained in a late Albany Argus, copied from a Richmond Paper. If the Address has been published in Pamphlet, I pray thee to send me a copy; or, if not yet published, to do so, whenever that is done.
We have in contemplation to form an Ag. Society in this quarter—& I should be greatly obliged if thou wouldst direct the Secretary of the Albemarle Society to send me a copy of its Constitution & Bye-Laws. The intention has been named in a public meeting, & the citizens have expressed a wish to have certain persons acquire all the necessary information, as to the plan & proceedings of similar Societies in other parts of our country. Among all these, I hardly need add, we should prefer the model, as we presume of that over which thou art elected to preside.
I have [been] so fortunate as to have procured from Africa, lately, a Sample of very superior winter wheat, a part of which is freely at thy Service. I have, also, some seed of the Lupinella, & of several kinds of wheat procured from W. H. Crawford, with which, I presume, thou art supplied. Summer, or Spring Wheat, I think is not much cultivated in Virginia. I have a small sample of the red Siberian kind, from Russia. If any of these should be desirable, I shall be most happy to send them.
Should it be in the convenience of the Secretary to send me any seeds adapted to our culture, I should be obliged, greatly, by such an act of Kindness. As our country is new, & the agriculture mostly very rude, we experience great difficulty in procuring such seeds as are required.
The indigenous Botany of this region, is most bountiful & tempting. I have an inclination to send thee a kind of potatoe which grows wild in these woods. The plant very nearly resembles that of the sweet potatoe—the root is small & extends over several feet around the vine, & produces a fine potatoe at intervals of 2 to 5 & 8 inches. The potatoes are of all sizes, from a half inch in circumference to 3 & more inches. Digging the mold on about 10 feet the other day, for turnips, I gathered about 100 potatoes. My Farm was all in forest in December last. I have one vine in the house, with 4 or 5 potatoes hanging to the lateral roots. Shall I send it? This root merits attention. I have cooked & ate of it, & admired its taste, its nutriment & flavor; & have some of them now growing in my garden. I look to thy goodness for indulgence to excuse my freedom, & am, with esteem & respect, thy friend,
Horatio Gates Spafford
